Title: To George Washington from Lieutenant Colonel Robert Hanson Harrison, 18 April 1779
From: Harrison, Robert Hanson
To: Washington, George



Sir.
Amboy [N.J.] 18th April 1779

Colo. Davies and myself beg leave to inform Your Excellency, that with respect to the business of the Commission with which we are honoured, we have been busily engaged in it, ever since Tuesday morning—and thus far but to little purpose. The Gentlemen appointed on the other side, though they profess the greatest liberality of sentiment and generosity on the part of sir Henry Clinton, have not made a single proposal—admissible in our opinion. As for a general Cartel—all idea of accomplishing one—was over in a very short time after we met—and we have been chiefly employed on the subject of a particular one—for relieving the Officers on Long Island, in which we have found many difficulties and such as are not and we fear will not be removed. It is likely we shall have some new propositions to day or to morrow morning; if we cannot acceed to ’em, which we are almost certain will be the case, we mean to make the British Commissioners an offer.
In the course of negociation—the British Commissioners have exhibited a Return, reviving their claim to 400 Men & Officers taken at the Cedars. This we found no difficulty in rejecting—They have also exhibited an other, comprehendg the prisoners, as they say, captured in the late actions in Georgia, amounting to Sixty one Officers & 800 Non Comd rank & file, besides which they tell us, there are several Other prisoners, both Officers & Men. This too we have endeavoured to reject from our consideration—and we are determined not to go into it. We are not officially informed of the captures—nor do we wish to be. We are exceedingly sorry the old rule of exchange was departed from—or at least that it should be allowable to give a proportion of privates for Officers while we had any Officers of the Enemy’s in our hands. The mode will operate most severely against us—and introducing it in one case, whatever declarations we may be able to make to the contrary, will establish the precedent both with the Enemy—and with every Officer of ours now in captivity—or who may be hereafter—and who will claim the same indulgence.
If we should be able to effect an exchange of Our Officers on Long Island—We believe it will be insisted on—that the Convention troops given for ’em, shall embark on board Vessels to be sent to Virginia. Advantages would attend their marching by land; but the proposition for a Water transportation is so much more reasonable—that we shall not be able to get over it. We shall however, in such case, insist on the immediate liberation of all our Officers on parole—to be discharged and entirely freed from every tie & obligation—the moment the Convention troops are on board; and, as well as providing for the performance of the treaty on the part of the Enemy as above—We shall try to prevent them from any advantages from desertion. As We are not acquainted with James River—and think it will be adviseable to stop the Enemy’s Ships as low down it as we decently can—we should be happy—to have a line from Yr Excellency as early as may be convenient on the subject. We shall also, as a further precaution, limit if we can the number of Vessels to be sent. If the Commissrs will not consent to an immediate liberation of our Officers on parole, in case we agreed about an exchange, we think at present to urge the necessity of the Convention troops coming by land—that a return of both may happen at the same time. Genl Burgoyne—at least his exchange—is a great obstacle in our business. I have the Honor to be with great respect Yr Excelly’s Most Obedt servant
Rob: H: Harrison
P.S. Colo. Davies is better acquainted with Js River—than I at first apprehended—he mentions Richmond & Warwick as the nearest places of embarkation.

